Mr. Chief Justice Breese delivered the opinion of the Court: The appellee makes the point that an appeal does not lie from the decision of the Circuit Court, in proceedings brought to that court for locating a public highway. The statute in relation to public roads, by the thirty-eighth section, provides that the corporation, company, owner or owners of the land, shall have the right to appeal from the decision of the commissioner’s court to the Circuit Court, and the case shall be acted upon in such manner as the court may determine, with a view to justice and the establishment of the road, who shall make such order therein as may seem right and just, which decision shall be final. Scates Comp. 569; Sangamon Co. v. Brown, 13 Ill. 210. This appeal was taken from the County Court, by the owner of the land, to the Circuit Court, and in that court he had judgment. Under the above statute, and the decision of this court in 13 Illinois, the ease can go no farther. The appeal will be dismissed. Appeal dismissed.